DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Applicant’s amendment filed on January 20, 2021 is entered.
	Claims 1-135 and 137-139 have been canceled.
	Claims 136 and 140-157 are pending and currently under consideration.

For the record, the polypeptides comprising SEQ ID NOs as recited in claim 151 contains following proteins (as disclosed in Table 2 in the instant specification as-filed):

SEQ ID NO:139: human DNase 1, G105R and A114F variant;

SEQ ID NO:142: human DNase I G105R mutant

SEQ ID NO:143: human DNase I wild type

SEQ ID NO:149: human  pancreatic ribonuclease (RNase 1);

	SEQ ID NO:151: human VK3LP-human RNase wildtype-human IgG1 SCC mutant-NLG linker-human DNase 1 G105R; A114F mutant;

	SEQ ID NO:152: human VK3LP-human RNase wildtype-human IgG1 SCC mutant-NLG linker-human DNaseI 114F mutant;

	SEQ ID NO:153: human VK3LP-human RNase wildtype-human IgG SCC mutant-NLG linker-human DNase I wildtype;

	SEQ ID NO:173: human VK3LP-human DNase I G105R; A114F mutant-G4S linker-human IgG1 SCC mutant-NLG linker-human RNase I wildtype;



SEQ ID NO:179: human VK3LP-human DNase I G105R, A114F mutant-(G4S)5 linker-human IgG1 SCC mutant-NLG linker-human RNase I wildtype; and
SEQ ID NO:181: human VK3LP-human DNase I G105R, A114F mutant-human IgG1 SCC mutant-NLG linker-human RNase I wildtype.

3.	In view of applicant’s amendment, the previous rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 136 and 140-157 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

	Claims 136 and dependent claims thereof are drawn to a method for digesting extracellular immune complexes comprising DNA and/or RNA in a subject in need thereof comprising administering to the subject a composition comprising a polypeptide comprising human RNase 1 operatively coupled with or without a linker to an human immunoglobulin Fc domain, or a mutant human immunoglobulin Fc domain, and a human DNase I operatively coupled with or without a linker to the Fc domain.  Claim 151 further limits the polypeptide to be selected from the group consisting of SEQ ID NO:151, 152, 153, 173, 177, 179, and 181, with or 

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed.Cir.1988)). The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of the skilled in the art to practice the claimed invention.

	The specification discloses expression of hybrid fusion proteins containing RNase-Fc-DNase (e.g. see Example 4).  The specification further discloses that the activities of these hybrid proteins can be assessed in vitro (e.g. see Example 25) and in vivo by administering them to mammals including mice, rats, rodents, human, guinea pigs (e.g. see Example 26).  However, there is insufficient guidance or directions in the instant specification method of treating a condition associated with an abnormal immune response including SLE.  

	Applicant’s arguments have been fully considered but have not been found persuasive.

	Applicant argues that the claims have been amended to a method for digesting extracellular immune complexes comprising DNA and/or RNA in a subject in need thereof.  Applicant asserts that it is not required to provide a correlation between a particular activity and an asserted therapeutic use of a compound as a matter of statistical certainty or actual evidence in Examples 9 and 10 provide evidence that degradation of the TLR7 ligand, RNA, would alter the course of SLE. Applicants created RNase transgenic mice that constitutively secrete RNase and Application No.: 15/679,746 Docket No.: 19-551-PCTUSCDCcrossed these mice to TLR7 knock-in mice to create TLR7 x RNase double Tg (DTg) mice. Applicants discovered that DTg mice had significantly increased survival associated with reduced activation of T and B lymphocytes and reduced kidney deposition of IgG and C3. As shown in Figure 10 of the specification, 61% of TLR7.1 transgenic mice, which develop an aggressive lupus- like disease, had died by age 10 months, whereas only 31% of the DTg mice that overexpress RNase and TLR7 had died. These data demonstrate that removal of circulating RNA with an RNase had a significantly positive impact on animal mortality in this model”.  Applicant further argues that Example 22 and Figure 22 discloses DNase from the binuclease fusion protein is active in digesting plasmid DNA. As such, applicant asserts that the claimed method is enabled.

	This is not found persuasive for following reasons:

	While specific in human data is not necessarily required to fulfill the requirement under enablement, the scope of the required enablement varies inversely with the degree of predictability involved and in cases involving unpredictable factors such as physiological activity more may be required. See MPEP 2164.03 and 2164.02. 

	Here, the problem remains that the instant specification does not enable any person skilled in the art to which it pertains to use the invention commensurate in scope with the breath of the claims encompassing a method for digesting extracellular immune complexes comprising DNA and/or RNA in a subject in need thereof by administering a polypeptide comprising human RNase 1 coupled to an Fc domain and a human DNase I also coupled with the Fc domain, wherein all three components (human RNase 1, DNase I, and Fc reads on variants).  The disclosure of the specification applicant relied upon does not provide sufficient guidance or directions to one of ordinary skill in the art to practice the instant invention.  For example, none of the examples applicant pointed to disclose polypeptide comprising both human DNase 1 –Fc-human RNase 1.  Example 9 in the instant specification discloses RNase transgenic mice that constitutively secrete RNase and Application No.: 15/679,746 Docket No.: 19-551-PCTUSCDCcrossed these mice to TLR7 knock-in mice to create TLR7 x 

Regarding in vivo methods which rely on previously undescribed and generally unpredictable mechanisms, "The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art." In re Fisher. 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling (MPEP 2164.03)."

Here, it is known in the art that  RSLV-132 (incorporates a wild type RNase cassette fused directly to an SCC version of the human IgG1 hinge, and a P238S, P331S mutant human IgG1 Fc domain is being tested in clinical trial in treating SLE or Sjogren’s syndrome. For example, Eisenman et al. (Lupus 2017, 26:825-834) teach RSLV-132 in a randomized, double-blind, placebo-controlled study (e.g. see page 825). RSLV-132 is also being tested in treating primary Sjogren’s syndrome in clinical trial (A study of RSLV-132 in Subjects with Primary Sjogren’s Syndrome. US National Library of Medicine. 02/23/2018).

However, applicant has claimed broad method which read upon digesting extracellular immune complexes comprising DNA and/or RNA by administering a polypeptide comprising 
Neither the art nor the instant specification provided sufficient guidance and directions regarding the claimed method by administering the claimed polypeptide encompassing human RNase I and/or human DNase I both linked with or without a linker to an Fc domain that is a human immunoglobulin Fc domain or a mutant Fc domain at the time the instant invention was filed.  While the specification discloses specific human RNase I and human DNase I with particular amino acid sequences linked to wild type human IgG1 Fc region or human IgG1 Fc region with specific amino acid substitutions in specific position in specific orientations (e.g. RNase I-Fc-DNase I), there is insufficient objective evidence to show that these polypeptide can be used to treat a condition associated with an abnormal immune response in a subject much less a polypeptide wherein the orientation and sequences of the each component are not recited.

Given the complex nature of autoimmune diseases and the lack of understanding in the prior art regarding treating autoimmune disease such as systemic lupus erythematosus (SLE), it does not seem reasonable that the recited polypeptide can be used to treat the breath of conditions associated with an abnormal immune response including SLE.

For example, according to MedlinePlus (National Institutes of Health/US National Library of Medicine, 02/23/2018), there are more than 80 types of autoimmune disorders and the exact cause of autoimmune is unknown (e.g. see page 1). 

	Most of the claims are broader in that they do not recite any specific disease and thus read upon any or all condition associated with digesting extracellular immune complexes comprising DNA and/or RNA in a subject in need thereof. Further, the claims also encompass variants, e.g. DNase 1 variant (e.g. see [0012] of PGPUB of the instant application US 2018/0187174), mutant Fc region without setting forth which amino acid residues can be mutated, RNase mutant (e.g. see [0011] of US 2018/0187174).  Yet the specification only 

The specification provides for a plan or an invitation for those of skill in the art to experiment practicing the claimed invention but does not provide sufficient guidance or specificity as to how to execute that plan.  It provides a starting point from which one of skill in the art can perform further research in order to practice the claimed invention, but this is not adequate to constitute enablement in that will enable any person skilled in the art to make and use the invention.
 	
	In view of the quantity of experimentation necessary, the lack of sufficient guidance in the specification regarding the broad genus of condition associated with an abnormal immune response in a subject, the unpredictability of the art in treating or preventing autoimmune disease, and the breadth of the claims, a skilled artisan would be required to perform undue trial and errors to practice the claimed invention.

	As such, applicant’s arguments have not been found persuasive.

6.	Claims 136, 140-150, 152, 153, and 155-157 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  


Claim 136 is drawn to a method for digesting extracellular immune complexes comprising DNA and /or RNA in a subject in need thereof by administering to the subject a composition comprising a polypeptide comprising human RNase 1 operatively coupled with or without a linker to an Fc domain, and a human DNase I operatively coupled with or without a linker to the Fc domain, wherein the Fc domain is a human immunoglobulin Fc domain or a mutant human immunoglobulin Fc domain, and whrein the Fc domain or mutant human immunoglobulin Fc domain comprises at least one hinge region.  Dependent claims, e.g. claim 

	The specification discloses expression of hybrid fusion proteins containing RNase-Fc-DNase (e.g. see Example 4).  The claims encompass a genus of polypeptide comprising human RNase 1, linker, an Fc domain including mutant Fc domain, DNase 1, that reads on variants, e.g. DNase 1 variant (e.g. see [0012] of PGPUB of the instant application US 2018/0187174), mutant Fc region without setting forth which amino acid residues can be mutated, RNase mutant (e.g. see [0011] of US 2018/0187174).  Yet the specification only provide limited species of these variants, e.g. variant with specific amino acid substitution in specific positions and did not disclose any treatment with these polypeptide. 

	There is insufficient written description in the specification as-filed of the claimed a hybrid nuclease molecule comprising a polypeptide comprising a first nuclease domain, an Fc domain, and a second nuclease domain, wherein the first and the second domain includes functional variants.

	Applicant’s arguments have been fully considered but have not been found persuasive.

	Applicant asserts that both human RNase 1 and human DNase I were known in the art, their catalytic domains characterized, and sequences published.  As such, members of the RNase A superfamily and human DNase I as well as mutants are known and readily identifiable.  Applicant further argues that the instant specification discloses that the claimed polypeptide can be used for digesting extracellular immune complexes comprising DNA and/or RNA in a subject (see discussion above).  As such, applicant asserts the rejection should be withdrawn.

	This is not found persuasive for following reasons:

	Contrary to applicant’s arguments that human RNase 1 and human DNase I were known, note that applicant is relying upon the biological activities of the enzymes and the disclosure of a not provide sufficient written description as to the identifying structural features of said human RNase 1, human DNase I, and the Fc domain and the correlation between the chemical structures and the their functions.

Regarding the functions of RNase A superfamily members, Boix et al. (Mol. Biosyst. 2007, 3:317-335) teach that RNase A family members exhibits a considerable divergence with sequence identities varying from 20 to nearly 100% (e.g. see right column on page 326).  Boix et al. further disclose that "although there is a wealth of information on the chemical and structural properties of many of the family members, their biological function is largely still unknown" (e.g. see right column on page 327).  
In Novozymes A/S et al. v. Dupont Nutrition Biosciences APS et al., 2013 WL3779376, Case No. 2012-1433, C.A.Fed. (Wis.), the court states: 
“The effects of any given mutation or combination of mutations in a variant can differ depending on the position(s) modified and the specific mutation implemented at each position. Some mutations may have no discernible effect on enzyme function, somemay lead to varying degrees of instability or functional impairment, and some may actually improve enzyme activity or impart other desirable properties, such as improved stability at high temperatures.”  Page 5. 
    	The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of the protein broadly encompassed by the claimed invention.

      	A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit the functional properties to be used in the claimed method for treating a condition associated with an abnormal immune response in a subject. 

      	It does not appear based upon the limited disclosure RNase and DNase enzymes having specific amino acid sequences that connected to the human IgG1 Fc domain, wildtype or with specific mutations in specific positions in the Fc region alone that Applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the limited number of species disclosed and the extensive variation permitted within the genus of polypeptide.

    	 “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Regents of the University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (Fed. Cir. 1997).

     	The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claim.  Id. 43 USPQ2d at 1406.  

     	In the absence of disclosure of relevant, identifying characteristics of the polypeptide, there is insufficient written disclosure under 35 U.S.C. 112, first paragraph.

       	Therefore, there is insufficient written description for genera of  the polypeptide, broadly encompassed by the claimed invention, other than the particular the hybrid molecules comprising a specific human RNase pancreatic having SEQ ID NO:149 linked to the N-terminal of an Fc domain, wherein the Fc domain is further linked in the C-terminal a human DNase I having the amino acid sequence of SEQ ID NO:142 or SEQ ID NO:143 or SEQ ID NO:142, wherein the Fc domain is a wildtype human IgG1 Fc domain or a mutant thereof comprising one or more mutations selected from P238S, P331S, K322S, N297S  under the written description provision of 35 USC 112, first paragraph.

	As such, applicant’s arguments have not been found persuasive.

7.	No claim is allowed.

8.	SEQ ID NOs: 151, 152, 153, 173, 177, 179, 181 are free of the prior art.

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142.  The examiner can normally be reached on Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN W DAHLE/Primary Examiner, Art Unit 1644